           Case 7:19-cr-00522-VB Document 26 Filed 10/03/19 Page 1 of 1
                                           U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                   United States District Courthouse
                                                   300 Quarropas Street
                                                   White Plains, New York 10601



                                                    October 3, 2019

By ECF

The Honorable Vincent L. Briccetti
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, NY 10601

       Re:    United States v. Robert Stephens, 19-cr-522 (VB)

Dear Judge Briccetti:

         The Government writes, with the consent of defense counsel, to request an adjournment of
sentencing in this matter, which is currently scheduled for October 17, 2019. The Government has
not previously sought an adjournment of the sentencing date. The Government is seeking an
adjournment in order to obtain additional information from the victims in this case regarding the
restitution to which they are entitled. The parties request that the sentencing in this matter be
adjourned to December 9, 2019 at 9:30 AM.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney

                                            By:     /s/ Christopher D. Brumwell
                                                    Christopher D. Brumwell
                                                    Assistant United States Attorney
                                                    Tel: (914) 993-1966


cc:    Jason Ser, Esq.
